12

13

14

15

16

17

18

19

20

21

22

23

25

26

27

28

Case 2:19-cv-05876-DLR Document1 Filed 12/23/19 Page 1 of 4

Law Offices of
RIGGS ELLSWORTH & PORTER PLC
1423 South Higley Rd. Suite 113
Mesa AZ 85206-3449
ee 539-9400
esland J. Wright (SBN 029465)

wes@riggslaw.com
Robert L. Greer (SBN 005372)

rlgreer(@riggslaw.com

 

UNITED STATES DISTRICT COURT

IN AND FOR THE DISTRICT OF ARIZONA

NATHANIEL SCOTT MASON, Case No.:
Plaintiff,

YS. COMPLAINT
FEDERAL PROTECTIVE SERVICE,A ) .
DIVISION OF THE NATIONAL Tort Motor Vehicle
PROTECTION AND PROGRAMS
DIRECTORATE OF THE UNITED (Jury Trial)
STATES DEPARTMENT OF

HOMELAND SECURITY,

Defendants.

 

 

 

COMES NOW Plaintiff, Nathaniel Scott Mason, through counsel, for his complaint
against Defendants, alleges as follows:
I. JURISDICTION
1. The Plaintiff is a resident of Maricopa County, State of Arizona.
2. Defendant is a Division of the United States Department of Homeland Security,

and is not a Citizen of the State of Arizona. Pursuant to 28 U.S.C. Section 1346(b) (1) the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-05876-DLR Document1 Filed 12/23/19 Page 2 of 4

U.S. District Court in and for the State of Arizona has exclusive jurisdiction of civil actions
for claims against the United States for money damages for injury or loss of property.
3. Plaintiff has submitted his STANDARD FORM 95 to the Federal Protective
Service, Legal Office on or about May 7, 2019, but has not yet settled the claim.
Il. FACTS
4, On October 31, 2017 at approximately 5:29 p.m.., our client, Nathaniel Scot
Mason was the restrained driver of a 2013 Mini Cooper, driving southbound on Interstate
Route 202 in Mesa, Arizona. Defendant, Ronnie Glenn Garcia of the Department off
Homeland Security was the driver of a 2009 Chevy Tahoe, fully marked and also driving
southbound on Interstate Route 202 directly behind Plaintiff, Mason, when he failed to stop
for traffic and crashed into Nathan’s vehicle causing the accident.
Il. STATEMENT OF CLAIM
5. Defendant, Garcia was on duty at the time of the accident. He was driving
southbound when his drinking water spilled causing him to look down and when he looked
up again traffic had come to a stop. He applied his brakes but was unable to avoid the
collision.
6. The impact caused the 2013 Mini Cooper driven by Plaintiff, Mason to spin out
of control and crashing into the 2012 Gallant driven by Cody Dodd. Plaintiff, Mason’s
vehicle continued to spin until it came to a rest three lanes to the left and was observed by
DPS Officer A. Benda (Badge Number 07597).

7. Plaintiff, Mason’s 2013 Mini Cooper was totaled.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-05876-DLR Document1 Filed 12/23/19 Page 3 of 4

8. Plaintiff, Mason was significantly injured and has received medical treatment as
a result of the accident.

9. Plaintiff, Nathaniel Scott Mason, suffered a right knee medial meniscus tear;
significant, ongoing, low back and neck pain; and right lower extremity pain as a result of the
accident.

10. Defendant(s) had a duty to act reasonable under the circumstances.

11. Defendant(s) failed to pay attention to traffic and to stop his vehicle in time.

12. The actions of Defendant, Ronnie Glenn Garcia was negligent, careless and
contrary to the statutes, rules and regulations for operating a motor vehicle in the State of
Arizona.

13. As a direct and proximate result of the negligence of Defendant, Plaintiff
suffered physical and emotional injuries in an amount to be proven at trial.

14. As a direct and proximate result of the negligence of Defendant, Plaintiff
incurred past and possible future medical expenses, a substantial limitation of his normal
activities, interests and hobbies, and both past and future pain and suffering.

IV. RELIEF

WHEREFORE, Plaintiff, Nathaniel Scott Mason prays for the following relief:

A.  Anaward of $47,215.83 for medical expenses.

B. An award of $1,000.00 based upon his out-of-pocket expense for the deductible

related to his 2013 Mini Cooper Club SW.

C. For physical and mental pain and suffering and limitation of normal activities.

D. _ For such other and future relief as this Court deems to be just and proper.

 

-3-

 
10

11

12

13

18

19

20

21

22

23

24

25

26

28

Case 2:19-cv-05876-DLR Document1 Filed 12/23/19 Page 4 of 4

RESPECTFULLY SUBMITTED this 20" day of December, 2019.

RIGGS LLSWORTH & PORTER PLC

 

1423 S. d. Suite 113
Mesa A 06-3449
(480) 539-9400

wes(@riggslaw.com

By:
Weslan be (SBN 029465)
Hye

Attorneys for Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that on December 20, 2019, I electronically transmitted the attached

 

document to the Clerk’s Office using the CM/ECF System for filing.

Han tert | [bac

 

 

 

 
